Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-28-2004

Walker v. Horn
Precedential or Non-Precedential: Precedential

Docket No. 03-1896




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Walker v. Horn" (2004). 2004 Decisions. Paper 266.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/266


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       PRECEDENTIAL              (Opinion filed September 28, 2004)

        UNITED STATES                          Thomas M. Place, Esq.
       COURT OF APPEALS                        150 South College Street
     FOR THE THIRD CIRCUIT                     Carlisle, PA 17013

             No. 03-1896                             Attorney for Appellant

   MICHAEL TYRONE WALKER,                      Leslie A. Miller, Esq.
              Appellant                               General Counsel
                                                      Commonwealth of Pennsylvania
                  v.                           Michael A. Farnan, Esq.
                                               Pennsylvania Department of Corrections
  MARTIN HORN, Commissioner of                 Office of Chief Counsel
       Pennsylvania Department of              55 Utley Drive
Corrections; JEFFREY BEARD, Deputy             P.O. Box 598
      of Treatment of Corrections;             Camp Hill, PA 17011
 KENNETH KYLER, Superintendent at
SCI-Camphill Prison; MARK LASKEY,                     Attorney for Appellees, Martin
Medical Director of SCI-Camphill Prison;       Horn, Commissioner of Pennsylvania
WILLIAM W. YOUNG, Medical Doctor               Department of Corrections, Jeffrey
  of SCI-Camphill Prison; WILLIAM              Beard, Deputy of Treatment of
         WARD, Unit Manager                    Corrections, Kenneth Kyler,
   of SCI-Camphill Prison; ARTHUR              Superintendent at SCI-Camphill Prison,
       AUXER, Unit Manager of                  William Ward, Unit Manager of
          SCI-Camphill Prison                  SCI-Camphill Prison and Arthur Auxer,
                                               Unit Manager of SCI-Camphill
     Appeal from the United States
      District Court for the Middle            Randall G. Gale, Esq.
         District of Pennsylvania              Thomas, Thomas & Hafer
         (Civ. No. 96-cv-00518)                305 North Front Street
  District Judge: Hon. Edwin M. Kosik          P.O. Box 999
                                               Harrisburg, PA 17108
        Submitted pursuant to
       Third Circuit LAR 34.1(a)                     Attorney for Mark Laskey, Medical
             June 25, 2004                     Director of SCI - Camphill Prison,
                                               Appellee
   Before: NYGAARD, McKEE and
     CHERTOFF, Circuit Judges



                                           1
                                                   Islam, a self-proclaimed Islamic sect that
                OPINION                            follows the teachings of Elijah
                                                   Muhammad. Members of the Nation of
McKEE, Circuit Judge.                              Islam fast during Ramadan and at other
                                                   times during the year in accordance with
       In this § 1983 action, Michael
                                                   the teachings of Elijah Muhammad.
Tyrone Walker, a state prisoner, alleges
                                                   Walker claims that since his incarceration
that his rights under the First, Eighth and
                                                   in 1988 he has engaged in periodic
Fourteenth Amendments were violated
                                                   religious fasts in which he abstains from
when prison officials sought a state court
                                                   solid foods but drinks liquids. 2
order authorizing them to force-feed him
after he went nine days without eating.                    Walker’s Prison Adjustment Record
The district court granted summary                 reflects that on August 20, 1995, he
judgment to all of the defendants except           became angry, allegedly because he was
Arthur Auxer, a prison official; and Dr.           not receiving legal material.3 He made
Mark Lasky, the medical director of the            threats, became argumentative, and was
prison. Shortly before their trial began,          placed on further restriction even though
Walker withdrew his claims against Auxer,          he was already in the SMU. A few days
leaving Lasky as the sole remaining                later, while still confined in the SMU,
defendant. The jury ultimately returned a          Walker claims to have begun a religious
verdict in favor of Lasky, and Walker              fast which he planned to continue for three
appealed. For the reasons that follow, we          to fifteen days. Like his earlier fasts, he
will affirm.                                       purportedly abstained from solid food, but
                                                   drank liquids.
           I. BACKGROUND 1
                                                          Beginning on August 26, 1995,
                                                   Walker was seen at least daily by prison
        In August 1995, Walker was
                                                   medical staff. William Young, M.D., a
incarcerated in the Special Management
                                                   physician on the medical staff at SCI-Camp
Unit (“SMU”) at the State Correctional
                                                   Hill under Dr. Lasky’s supervision,
Institution at Camp Hill, Pennsylvania
                                                   examined Walker on that date. Walker
(“SCI-Camp Hill”).        The SMU was
                                                   claims that Dr. Young checked his weight
reserved for the most difficult prisoners in
                                                   and blood pressure, listened to his
the state system and Walker’s placement
there meant that he was confined in his cell
twenty-three hours a day.
       Walker is a member of the Nation of
                                                           2
                                                               The fasts last from three to thirty
                                                   days.
       1
        Unless otherwise specified,
                                                           3
references to testimony refer to testimony                Walker had numerous civil and
that was presented in the district court.          criminal cases pending at the time.

                                               2
breathing, and examined his eyes.4 Walker                 On August 31, 1995, after what the
also claims that Dr. Young noted that             prison officials claim was nine days of
Walker was fasting for religious purposes.        documented refusal to eat, the Department
Walker claims that Dr. Young recorded his         of Corrections (“DOC”) filed an ex parte
condition as “normal” on August, 26, 27,          application for a preliminary injunction in
28, 29 and 30. Walker’s weight was                state court pursuant to Pa.R.C.P. 1531. The
recorded as 193 pounds on August 27, 192          complaint alleged that Walker was on a
pounds on August 28, 189 pounds on                hunger strike. An affidavit of Dr. Lasky
August 29, and 190 pounds on August 30.           dated August 30, 1995 was attached to the
According to Dr. Young’s testimony,               complaint. In that affidavit, Lasky stated
weight loss becomes a concern when a              that, based upon his observations earlier
person who is fasting loses ten percent of        that day, Walker “appeared somewhat
their weight. Young directed that blood           lethargic, slow walking and spoke with a
and urine be obtained from Walker on              slight slur.” Lasky’s affidavit further stated
August 27 and 28.5 According to Walker,           that those symptoms “could be the effects
Dr. Young never urged him to stop fasting         of starvation and dehydration” and that
or exercising.                                    unless Walker received nutrition and
                                                  hydration “as soon as possible,” he could
        On August 26, 1995, the medical
                                                  suffer “tissue breakdown . . . which may
staff read Walker a form captioned, “The
                                                  result in coma, cardiac arrest and possibly
Effects of Starvation and Dehydration,”
                                                  death.” The affidavit also stated that
and Walker acknowledged the form by
                                                  feeding was required to prevent
signing it. In doing so, he attested to his
                                                  “irreparable harm.” Lasky had not
understanding “that the Department of
                                                  examined Walker before executing that
Corrections will do everything within its
                                                  affidavit, but he had spoken to Walker
power to prevent the death of any person
                                                  through his cell door. However, Walker
committed to its custody, and . . . this
                                                  claims that Dr. Lasky had not spoken with
means that permission may be sought from
                                                  him and that the doctor actually confused
a judge to force [an inmate] to eat or
                                                  him with another inmate.
drink.”
                                                         In addition to Dr. Lasky’s affidavit,
       4
                                                  the complaint alleged that Walker’s
      Dr. Young purportedly recorded              “conduct threaten[ed] the good order of the
Walker’s weight as 190 pounds.                    SCI-Camp Hill in that other inmates may
       5
        According to prison officials,            engage in hunger strikes as a result of
medical personnel including Drs. Young            [Walker’s] conduct or may believe that [the
and Lasky, had to devote time and                 Department] is not concerned with their
resources to observing Walker in his cell.        well being.”        Other prisoners were
In addition, prison employees had to              allegedly already engaged in “copy-cat”
scrupulously keep track of the food going
in and out of Walker’s cell.

                                              3
hunger strikes.6                                   cell to the prison infirmary.7 Walker
                                                   claims that he was there stripped, strapped
        The DOC also asked the state court
                                                   to a hospital bed, and placed in ankle and
for authorization to provide treatment
                                                   wrist restraints.    His head was also
including, but not limited to, nutrition,
                                                   restrained, and a chest strap was used to
hydration, and medication, as medically
                                                   prevent him from moving.8 A corrections
necessary to preserve Walker’s health and
                                                   officer then read Walker the court order,
life pending the adjudication of the matter.
                                                   and gave him a copy of it.
The DOC also sought permission to
involuntarily obtain specimens of bodily                   Walker claims that he told officials
fluids for analysis.                               standing near his bed that he was willing to
                                                   stop his hunger strike to avoid being force-
        On August 31, 1995, the Court of
                                                   fed as he was being strapped to the bed.9
Common Pleas of Cumberland County
                                                   However, Lasky testified that Walker never
entered an order allowing the prison
                                                   stated he was willing to eat before he was
officials to, inter alia, “involuntarily
                                                   force-fed. Rather, the prison officials
administer . . . medical treatment including
                                                   testified that Lasky gave Walker the option
but not limited to nutrition, hydration and
                                                   of eating, and Walker refused. Walker
medication as may be medically necessary
                                                   claims that Auxer told him that his
to preserve [Walker’s] health and life
                                                   concession to eat came too late. In any
pending the adjudication of this matter, as
                                                   event, after Walker was strapped to the
is determined by the medical personnel
                                                   bed, nurses placed a nasogastric tube
duly charged with his care.” The court also
scheduled a hearing for September 5, 1995,
and appointed counsel to represent Walker                 7
                                                          Walker acknowledged he was on a
at that hearing.                                   hunger strike when he arrived at the prison
        Thereafter, Lasky informed Walker          infirmary.
that the medical department had obtained a                8
court order authorizing force-feeding.                      Lasky testified that he reasonably
Walker claims that he told Lasky that he           believed that it was necessary to use
was fasting for religious reasons and that         restraints so that Walker: (1) would not
Lasky ignored him. A short time later,             harm himself by trying to remove or
correction officers took Walker from his           partially remove the nasogastric tube on his
                                                   own; (2) necessitate another procedure to
                                                   insert the tube; (3) would not harm others;
                                                   and (4) so that he could more easily be
       6
        It was alleged that two other              observed.
prisoners, neither of whom were members
                                                          9
of the Nation of Islam, were on hunger                     SMU Manager William Ward and
strikes at the same time as Walker. They           Associate Manager Arthur Auxer were
were not force-fed because they ultimately         standing by Walker’s bed along with Drs.
agreed to eat.                                     Young and Lasky.

                                               4
through his nose, down his throat and into         risk of serious harm. Walker claims that he
his stomach, and Walker was then force-            only ate the meal under threat of force-
fed through the tube. The procedure was            feeding because he was in great
videotaped.                                        discomfort.
        Walker claims that he was fed                     Walker testified that the force-
liquified liver and mashed potatoes with           feeding made him vomit during the night
milk even though he told medical                   and that, since he was still restrained, he
personnel that the did not eat meat or milk        choked. Walker claims that he asked
products because both foods upset his              Lasky to remove the feeding tube the
stomach.10 Lasky allegedly let Walker be           following morning, but Lasky said that the
force-fed the foods that were being served         tube would remain until after breakfast the
to the general prison population for the           following day. Walker also testified that
noon meal. Lasky denies that Walker told           he was strapped to the bed by ankle and
anyone he was a vegetarian or that                 wrist restraints throughout this period and
Walker’s medical records stated that               that he was released from the restraints
Walker was a vegetarian. However, Lasky            only for short periods during the day.
confirms that Walker was force-fed
                                                           The nasogastric feeding tube was
mashed potatoes and milk.
                                                   finally removed on September 2, 1995 –
        Sometime after the force-feeding of        two days after its insertion. Lasky testified
the noon meal, Walker claims to have told          this was a reasonable period after Walker
medical personnel, including Lasky, that he        began eating on his own to insure against
was willing to stop his fast and that he           having to reinsert the tube, to minimize
reiterated that certain foods upset his            medical risks of complication, and to
stomach. Lasky purportedly responded by            assure that Walker could be provided with
telling Walker that the feeding tube would         nutrition if he again refused to eat.
not be removed and that Walker would be
                                                           Three days later, Walker and his
required to eat the evening meal with the
                                                   lawyer were present at a hearing the Court
feeding tube in place. When told that the
                                                   of Common Pleas held on the DOC’s
evening meal would include spaghetti with
                                                   request for authorization to force-feed
meat, Walker claims to have again told
                                                   Walker. During that hearing, Walker’s
Lasky that this meal would upset his
                                                   counsel told the state court: “I would like
stomach.
                                                   to just add for the record, Judge, the Mr.
       Lasky denies any intention of               Walker’s reason for the hunger strike was
making Walker sick and testified that he           to draw attention to some civil matters
believed the food did not pose a substantial       being addressed by Jim Flower [another
                                                   lawyer representing Walker] in another
                                                   civil matter and that his agreeing to an
       10
          Walker claims his medical records        extension of the preliminary injunction in
verified that he was a vegetarian.                 this case in no way impacts or constitutes

                                               5
any admission for the purposes of Mr.              Medical Director, SCI-Camp Hill and
Flower’s proceeding.”                              William Young, M.D., 1 3 physician,
                                                   Medical Department, SCI-Camp Hill.
     II. DISTRICT COURT
                                                   Walker alleged violations of the First,
PROCEEDINGS
                                                   Eighth and Fourteenth Amendments
       On March 22, 1996, Walker filed a           arising from being force-fed.14
pro se § 1983 complaint against Martin
                                                          The court appointed counsel for
Horn,1 1 Commissioner, Pennsylvania
                                                   Walker and Walker thereafter filed an
Department of Corrections, Jeffrey H.
                                                   amended complaint.       In time, the
Beard, Deputy Commissioner, Kenneth
                                                   magistrate judge filed a Report and
Kyler, Superintendent SCI-Camp Hill,
                                                   Recommendation (“R&R”), recommending
William Ward, Unit Manager SMU, SCI-
                                                   granting summary judgment to Horn,
Camp Hill, Arthur Auxer, Manager SMU
                                                   Kyler, Ward, and Young on all of Walker’s
(hereinafter collectively “prison
officials,”)12 , Martin L. Lasky, D.O.,
                                                          officials but the Department
                                                          as a whole, requ ests
       11
         Horn was the Commissioner at the                 monetary damages, it is
time of the filing of the complaint. He has               barred by the Eleventh
since been replaced by Jeffrey Beard.                     Amendment.         Similarly,
       12
                                                          because it is understood that
         The prison officials are
                                                          Walker seeks equitable
represented by the General Counsel of the
                                                          relief, Corrections officials
Commonwealth of Pennsylvania. It is
                                                          have not briefed the issue of
unclear from Walker’s brief whether the
                                                          qualified immunity, to which
prison officials were sued in their official
                                                          they would be entitled if
or individual capacities. Their brief notes:
                                                          monetary relief were sought.
       [I]t is understood based on
       c o n v er s a t io n s w it h
                                                   Prison Officials’ Br. at 3 n.1.
       [Walker’s] counsel and the
       arguments posed by him,                            13
                                                            Drs. Lasky and Young are
       that this appeal is against the             represented by private counsel because
       Secretary of Corrections in                 they are not employees of the Department
       his official capacity for                   of Corrections. They work for medical
       injunctive relief. As such,                 contractors.
       the Eleventh Amendment is
                                                          14
       not implicated.        To the                         Walker also asserted a claim under
       extent that this appeal, which              the Religious Freedom Restoration Act
       clearly does not involve the                (“RFRA”), 42 U.S.C. § 2000bb. The
       personal actions of any                     district court dismissed that claim and it is
       indiv idual Corrections                     not implicated in this appeal.

                                               6
claims. The R&R also recommended                   rights. The district court thereafter entered
granting Beard, Auxer and Lasky summary            judgment in favor of Lasky. Walker then
judgment on Walker’s Fourteenth                    filed this appeal in which he argues that the
Amendment due process claim. However,              district court erred in granting summary
the magistrate judge rejected the qualified        judgment to the defendants on his
immunity arguments of Beard, Auxer and             procedural due process claim and that the
Lasky and also recommended against                 district court erred in admitting evidence of
dismissing Walker’s First and Eighth               his prior robbery convictions pursuant to
Amendment claims under the Rooker-                 Fed.R.Evid. 609(a)(2) in the trial of his
Feldman doctrine.                                  constitutional claims against Lasky. 16
        The district court adopted the                         III. DISCUSSION
magistrate judge’s R&R with two
                                                       A. Our Jurisdiction to Address
exceptions. The district court granted
                                                   Walker’s Procedural Due Process
summary judgment to Beard on all of
                                                   Claim.
Walker’s claims and found that the claims
for injunctive relief were moot.       The                Walker submits that he has a liberty
district court rejected claims of lack of          interest under the Due Process Clause of
jurisdiction and qualified immunity of             the Fourteenth Amendment, and a state-
Auxer and Lasky pertaining to Walker’s             created liberty interest against being force-
First and Eighth Amendment claims. Both            fed.17 He also claims that the Constitution
Lasky and Auxer appealed but we                    requires procedural safeguards to ensure
dismissed the appeals for lack of appellate        that a decision to force-feed someone is
jurisdiction because genuine issues of             neither arbitrary nor erroneous, and that the
material fact remained as to whether Lasky         prison officials and Lasky ignored those
and Auxer were entitled to qualified               procedural safeguards.18
immunity.15 Walker v. Horn, 286 F.3d 705
(3d Cir. 2002).
                                                          16
                                                           Because no prison officials were
      Thereafter, Walker withdrew his              involved in the trial, they have not briefed
claims against Auxer and the case                  any issues related to the trial.
proceeded to a jury trial involving only Dr.
Lasky. The jury found that Walker was not                 17
                                                             State-created liberty interests are
involved in a religious fast and that Lasky        entitled to the procedural protections of the
had not violated Walker’s constitutional           Due Process Clause of the Fourteenth
                                                   Amendment. Vitek v. Jones, 445 U.S. 480,
                                                   488 (1980) (citation omitted).
       15
        We do have appellate jurisdiction
                                                          18
where the district court finds that there is                Briefly, Walker argues that he
no qualified immunity as a matter of law.          should have been afforded the following
In re Montgomery County, 215 F.3d 367,             procedural safeguards: the decision to
373-74 (3d Cir. 2000).                             obtain a state court order should have been

                                               7
        Before we can address the merits of                “The Rooker-Feldman20 doctrine
Walker’s constitutional claims, we must            arises from 28 U.S.C. § 1257 which states
first address the parties arguments about          in relevant part that ‘[f]inal judgments or
whether the Rooker-Feldman doctrine                decrees rendered by the highest court of a
deprives us of jurisdiction over those             state in which a decision could be had, may
claims.19                                          be reviewed by the Supreme Court. . . .’” 21
                                                   Valenti v. Mitchell, 962 F.2d 288, 296 (3d
                                                   Cir. 1992). “Since Congress has never
                                                   conferred a similar power of review on the
                                                   United States District Courts, the Supreme
                                                   Court has inferred that Congress did not
reviewed by a committee; he should have            intend to empower District Courts to
been invited to appear in state court by           review state court decisions.” Desi’s Pizza,
telephone; all of his medical records should       Inc. v. City of Wilkes Barre, 321 F.3d 411,
have been attached to the complaint; and a         419 (3d Cir. 2003)(citations omitted); see
physician other than Lasky should have
been the affiant in the state court
                                                          20
proceeding.                                                 The doctrine was spawned by two
                                                   Supreme Court cases decided sixty years
       19
          The district court held that             apart, viz., Rooker v. Fidelity Trust Co.,
Rooker-Feldman did not preclude it from            263 U.S. 413 (1923) and D.C. Court of
having jurisdiction over Walker’s due              Appeals v. Feldman, 460 U.S. 462 (1983).
process claim. We exercise plenary review
over the district court’s application the
                                                          21
Rooker-Feldman doctrine.           Parkview                  In its entirety, § 1257(a) reads:
Assoc. P’ship v. City of Lebanon, 225 F.3d         “Final judgments or decrees rendered by
321, 323-34 (3d Cir. 2000).                        the highest court of a State in which a
        Neither the prison officials nor           decision could be had, may be reviewed by
Lasky filed an appeal from the district            the Supreme Court by writ of certiorari
court’s Rooker-Feldman ruling. However,            where the validity of a treaty or statute of
because their argument, if accepted, would         the United States is drawn in question or
be an alternative way of affirming the             where the validity of a statute of any State
district court’s decision to grant summary         is drawn in question on the ground of its
judgment to the prison officials and the           being repugnant to the Constitution,
jury verdict in favor of Lasky, they need          treaties, or laws of the United States, or
not file an appeal to make this argument.          where any title, right, privilege, or
See Resolution Trust Co. v. Fidelity &             immunity is specially set up or claimed
Deposit Co. of Maryland, 205 F.3d 615,             under the Constitution or the treaties or
635 (3d Cir. 2000). Moreover, since that           statutes of, or any commission held or
ruling goes to our subject matter                  authority exercised under, the United
jurisdiction, it can’t be waived.                  States.”

                                               8
also Port Auth. Police Benevolent Assoc.,           relief can only be predicated upon a
Inc. v. Port Auth. of N.Y. and N.J. Police          conviction that the state court was wrong.’”
Dept., 973 F.2d 169, 179 (3d Cir. 1992)             Desi’s Pizza, 321 F.3d at 419 (citation
(“[T]he fundamental principle of the                omitted). In either case, “Rooker-Feldman
Rooker-Feldman doctrine [is] that a federal         bars a litigant’s federal claims [and] divests
district court may not sit as an appellate          the District Court of subject matter
court to adjudicate appeals of state court          jurisdiction over those claims.” Id. at 419.
proceedings.”).
                                                            Determining whether a plaintiff
        “To ensure that Congress’s intent to        “actually litigated” a federal claim in the
prevent the lower federal courts from               state court for Rooker-Feldman purposes is
sitting in direct review of the decisions of        not always as easy as may at first appear
a state tribunal is given effect, the Rooker-       because Rooker-Feldman “has a close
Feldman doctrine prohibits District Courts          affinity to the principles embodied in the
from adjudicating actions in which the              legal concepts of claim and issue
relief requested requires determining               preclusion.” Valenti, 962 F.2d at 297.
whether the state court’s decision is wrong         Therefore, a plaintiff cannot ordinarily
or voiding the state court’s ruling.”22             litigate one constitutional claim in state
Desi’s Pizza, 321 F.3d at 419 (citations,           court and then raise a related constitutional
internal quotations, bracket and ellipses           claim in the district court. Id. In Valenti,
omitted). Although § 1257 refers to orders          plaintiffs litigated an equal protection
and decrees of the highest state court, the         claim in state court and then sought to raise
Rooker-Feldman doctrine has been applied            a First Amendment claim in the district
to final decisions of lower state courts as         court. We held that Rooker-Feldman
well. Port Auth. Police Benevolent Assoc.,          deprived the district court of subject matter
973 F.2d at 178.                                    jurisdiction to adjudicate the First
                                                    Amendment claim. We explained:
       Thus, “a claim is barred by Rooker-
Feldman under two circumstances: first, if                 [Plaintiffs] each had an
the [federal] claim was ‘actually litigated’               opportunity to raise a first
in state court prior to the filing of the                  amendment challenge [in
federal action or, second, if the [federal]                state court] and failed to do
claim is ‘inextricably intertwined with [the]              so. They cannot be allowed
state adjudication,’ meaning that ‘federal                 to escape Rooker-Feldman
                                                           by raising a new
                                                           constitutional theory in
       22
        Habeas corpus petitions are, of                    federal court.           Under
course, an exception to the Rooker-                        principles of claim
Feldman jurisdictional bar. Blake v.                       preclusion, they had a full
Papadakos, 953 F.2d 68, 72 n. 2 (3d                        and fair opportunity to
Cir.1992)(quoting Sumner v. Mata, 449                      litigate their first amendment
U.S. 539, 543-44 (1981)).

                                                9
       claim in the state court, and                  Walker’s procedural due process claim is,
       here they merely seek a                        in essence, a request to a lower federal
       second bite at the apple.                      court to review a state court injunction
                                                      authorizing the prison officials to force-
                                                      feed Walker. They claim that a finding in
Valenti, 962 F.2d at 296.                             Walker’s favor on his procedural due
                                                      process claim would necessarily be a
        A federal claim is “inextricably
                                                      federal ruling that the state court order was
intertwined” with an issue adjudicated by a
                                                      wrong. They are thus claiming, in Rooker-
state court when: (1) the federal court must
                                                      Feldman terminology, that Walker’s due
determine that the state court judgment was
                                                      process claim is “inextricably intertwined”
erroneously entered in order to grant the
                                                      with the state court adjudication.
requested relief, or (2) the federal court
                                                      Therefore, say the prison officials, the
must take an action that would negate the
                                                      procedural due process claim is barred by
state court's judgment. Desi’s Pizza, 321
                                                      Rooker-Feldman and the district court
F.3d at 421 “In the first circumstance . . .
                                                      lacked subject matter jurisdiction over that
Rooker-Feldman bars the plaintiff's federal
                                                      claim.
claim because granting the plaintiff relief
would require the federal court to conclude                   In making this argument, they rely
that the State Court made an incorrect                heavily on Port Authority Police
factual or legal determination. In cases              Benevolent Association, Inc. v. Port
falling into this category, federal relief can        Authority of New York and New Jersey
only be predicated upon a conviction that             Police Department, 973 F.2d 169 (3d Cir.
the state court was wrong.” Id. (citation             1992). There, the Port Authority obtained
and internal quotations omitted). That                an injunction from a state court prohibiting
inquiry requires that we identify the pillars         a nonprofit organization employed by the
on which the state-court judgment rests.              Police Benevolent Association from
“To do this, we consider the questions of             soliciting contributions from Port
state law that the state court was obligated          Authority tenants. In state court, the Police
to reach in order to render its decision.” Id.        Benevolent Authority unsuccessfully
In the second situation discussed above,              argued that solicitation was protected
“the plaintiff's federal claim is precluded           speech under the First Amendment and that
because the relief sought would undo or               the Port Authority regulations prohibiting
prevent the enforcement of the state court's          soliciting tenants violated its First
order.” Id. at 422.         In other words,           Amendment rights.
“Rooker-Feldman does not allow a
                                                              The Police Benevolent Association
plaintiff to seek relief that, if granted,
                                                      then went to federal court and asserted the
would prevent a state court for enforcing
                                                      same constitutional claim they had asserted
its orders.” Id.
                                                      in the state court action. They asked the
       Here, prison officials argue that              district court for an injunction preventing


                                                 10
the Port Authority from enforcing its                     Lasky never examined him and, in fact,
antisolicitation regulations.           The               confused him with another prisoner.
Association conceded that the federal                     Moreover, says Walker, the complaint
injunction would effectively enjoin the                   seeking state injunctive relief did not
enforcement of the state court’s injunction               include an affidavit from Dr. Young, who
if granted, and the district court abstained              had examined him several times, or a copy
under Younger v. Harris, 401 U.S. 37                      of relevant medical records. In Walker’s
(1971). On appeal, we held that the district              view, had there been a Department of
court properly abstained under Younger,                   Corrections requirement that his medical
but also noted that the district court could              records and an affidavit of his treating
have dismissed the complaint pursuant to                  physician be attached to the complaint, the
Rooker-Feldman because assertion of                       state court would have learned that Walker
jurisdiction over the compliant would have                was being examined by a physician on a
required the district court to decide issues              daily basis, was not dehydrated, sustained
that were “inextricably intertwined” with                 no weight loss between August 26 and
the state court’s decision. 973 F.2d at 177.              August 30, 1995, and was otherwise in
                                                          good health. However, says Walker,
                                                          because of the lack of procedural
        The prison officials argue that Port
                                                          safeguards, the state court record lacked
Authority Police Benevolent Association
                                                          the information necessary to guarantee that
controls because Rooker-Feldman prevents
                                                          the state court’s decision was not arbitrary
the district court from ruling on the
                                                          or erroneous. He writes: “Had minimal
propriety of the state court order allowing
                                                          procedural safeguards been provided, the
Walker to be force-fed. Walker counters
                                                          state court would have learned that the
by arguing that his procedural due process
                                                          affidavit [of Lasky] was incorrect and that
claim does not require the district court to
                                                          force-feeding was not warranted because
review the propriety of the state court
                                                          Mr. Walker’s treating physician had
injunction or to find that the state court’s
                                                          concluded that Mr. Walker was in good
decision was wrong.           A d m i t t e d l y,
                                                          health.” Walker’s Br. at 14.
Walker’s due process claim is not a frontal
attack on the propriety of the state court                       In our view, Walker is simply saying
order. However, it nevertheless questions                 that the state court’s decision was wrong
the propriety of the state court’s order.                 and blaming the error on certain alleged
Walker’s constitutional claim is bottomed                 procedural deficiencies.
on his theory that the prison officials had
                                                                 For example, Walker argues:
inadequate procedural safeguards to insure
that the state court’s ruling would be based                     [b]ecause Dr. Lasky never examined
upon accurate and complete information.                   Mr. Walker and, . . . confused [him] with
Walker correctly claims that the state                    another inmate . . . important statements in
court’s order was based exclusively on                    [Lasky’s] affidavit were erroneous . . . As
Lasky’s affidavit. However, says Walker,                  a result, the state court was completely

                                                     11
misled . . . Had Mr. Walker been given               B. Admission of Robbery Convictions.
notice and the opportunity . . . to
                                                             As noted earlier, as a result of the
participate in the proceeding, the state
                                                     district court’s summary judgment rulings
court would have learned that statements in
                                                     and Walker’s withdrawal of claims against
Mr. Lasky’s affidavit were erroneous.
                                                     Auxer, Walker’s only remaining claims
Moreover had DOC regulations required
                                                     were his claims that Lasky violated his
defendants to attach to their application for
                                                     First and Eighth Amendment rights, and
. . . ex parte relief a copy of Mr. Walker’s
                                                     the jury returned a verdict in Lasky’s favor
medical records or an affidavit from the
                                                     on those claims.24
treating physician, it would have been
immediately apparent to the state court that
Dr. Lasky’s affidavit was incorrect.                 County Court of Common Pleas, 75 F.3d
                                                     834, 840 (3d Cir. 1996), it cannot bar his
                                                     due process claim because there was no
Walker’s Br. at 16-17                                final decision by a state court. Rather,
                                                     there was only a preliminary injunction,
                                                     which, under Pennsylvania law, is not a
        Walker is clearly claiming that had          final merits decision, but a temporary
he been given adequate procedural due                remedy granted until a dispute can be
process, the state court would not have              completely resolved. Reply Br. at 4.
entered an erroneous order to force-feed             However, this contention ignores that we
him. Thus, Walker’s due process claim is             have held that the doctrine also applies
“inextricably intertwined” with the state            where a state court issues a preliminary
court adjudication. He cannot prevail on             injunction because “the preliminary
his procedural claim unless we pull the              injunction issued by [the state court]
thread that will unravel the constitutional          resolve[s], at least for the moment, the
fabric of the state court’s order.                   dispute between the parties that forms the
Consequently, Rooker-Feldman bars                    basis of the federal complaint.” Port Auth.
Walker’s due process claim and the district          Police Benevolent Assoc., 973 F.2d at 178.
court had no subject matter jurisdiction
                                                            24
over it. Accordingly, we need not address                     As noted in n.13 supra, Lasky is
Walker’s argument that the district court            not an employee of the DOC. He is an
erred by granting summary judgment to the            employee of a private medical organization
defendants on his procedural due process             under contract to provide medical services
claim. 23                                            to the inmates at SCI-Camp Hill.
                                                     Nonetheless, the Supreme Court has held
                                                     that a physician who is under contract to
       23
        Walker argues that because we                provide medical services to inmates at a
have repeatedly held that Rooker-Feldman             state prison acts “under color of state law”
applies only to “final decisions” of state           for § 1983 purposes. West v. Atkins, 487
courts, see, e.g., FOCUS v. Allegheny                U.S. 42, 54 (1988).

                                                12
        During the trial, Lasky’s counsel                  credibility of a witness,
sought to introduce evidence of Walker’s
prior record to impeach his credibility. In
the ten year period before the trial, Walker               (1) evidence that a witness
had been convicted of two charges of                       other than an accused has
simple assault, four firearms violations,                  been convicted of a crime
one charge of terroristic threats and nine                 shall be admitted, subject to
robberies. Lasky’s counsel referred to                     Rule 403, if the crime was
these convictions in his opening statement.                punishable by death or
Later, Walker moved to exclude the                         imprisonment in excess of
convictions pursuant to Fed.R.Evid.                        one year under the law under
609(a)(1).25 In a two-part ruling, the                     which the witness was
district court granted Walker’s motion with                convicted, . . . .; and
respect to the convictions for assault,
firearms violations and terroristic threats,
finding that the probative value of the                    (2) evidence that any witness
convictions was outweighed by the danger                   has been convicted of a
of unfair prejudice. However, the district                 crime shall be admitted if it
court held that, because the crime of                      involved dishonesty or false
robbery involves dishonesty within the                     statement, regardless of the
meaning of Fed.R.Evid. 609(a)(2), the                      punishment.
court was “without discretion to weigh the
prejudicial effect of the proffered evidence
against its value” and, therefore, “evidence        Fed.R.Evid. 609(a). Therefore, “if the
of the [robbery] conviction is automatically        prior conviction involved dishonesty or
admissible for impeachment purposes.”               false statements, the conviction is
App. at 8.                                          automatically admissible insofar as the
                                                    district court is without discretion to weigh
       Fed.R.Evid.    609    provides,   in
                                                    the prejudicial effect of the proffered
relevant part:
                                                    evidence against its probative value.”
       (a) General rule. For the                    Walden v. Georgia-Pacific, Inc., 126 F.3d
       purposes of attacking the                    506, 523 (3d Cir. 1997). “Because Rule
                                                    609(a)(2) does not permit the district court
                                                    to engage in balancing, . . . Rule 609(a)(2)
       25
         Walker’s counsel admits that he            must be construed narrowly to apply only
initially conceded that the robbery                 to those crimes that bear on a witness’
convictions were admissible; however,               propensity to testify trut hf ul ly.”
before the second day of trial began,               Id. (citation omitted).
counsel changed his mind and argued that
they were not admissible. Walker’s Br. at                  Walker contends that the district
30 n.15.                                            court erred by holding that robbery is a

                                               13
crime involving dishonesty, and that the                  Conference Report provides
district court therefore erred in allowing                sufficient guidance to trial
counsel to use his robbery convictions for                courts and that n o
impeachment purposes. 26 In support of that               amendment [to th e
argument, he cites to the original                        d ishonesty and fals e
Conference Committee Report which                         statement provision] is
spoke of the types of crimes contemplated                 necessary, notwithstanding
by subsection (a)(2):                                     some decisions that take an
                                                          unduly broad view of
          By the phrase “dishonesty
                                                          “d isho ne sty” admitting
       and false statement” the
                                                          convictions such as for bank
       Conference means crimes
                                                          robbery or bank larceny.
       s u c h a s pe rj ur y o r
       subornation of perjury, false
       statement, criminal fraud,
                                                   Fed.R.Evid. 609 Advisory Committee Note
       embezzlement, or false
                                                   to 1990 amendment. In light of these
       pretense, or any other
                                                   statements, Walker submits that crimes
       offense in the nature of
                                                   involving dishonesty are limited to the
       crimen falsi, the commission
                                                   types of crimes explicitly detailed in the
       of which involves some
                                                   two statements above and this excludes
       element o f deceit,
                                                   robbery because it is not a crime involving
       untruthfulness, or
                                                   dishonesty.
       falsification bearing on the
       accused’s propensity to                            It is somewhat surprising that we
       testify truthfully.                         have not yet decided whether robbery
                                                   involves dishonesty within the meaning of
                                                   Rule 609(a)(2).      However, in a case
H. R. Conf. Rep. No. 1597, 93d Cong., 2d           decided before the effective date of the
Sess. 9, reprinted in 1974 U.S.C.C.A.N. p.         Federal Rules of Evidence, we did hold
7051, 7058, 7103. He then refers to the            that petit larceny is not a crimen falsi
Advisory Committee note following the              crime. In Government of the Virgin
1990 amendment to Rule 609(a)(2) which             Islands v. Toto, 529 F.2d 278 (3d Cir.
reads:                                             1976), we wrote:
       The Advisory Committee                               The term crimen falsi has
       concluded that the                                 roots in the common law
                                                          doctrine that persons
                                                          convicted of certain kinds of
       26
         The construction of Rule 609 is an               crimes were disqualified
issue of law over which we have plenary                   from testifying. While the
review. Walden v. Georgia-Pacific Corp.,                  doctrine of testimonial
126 F.3d 506, 522 (3d Cir. 1997).

                                              14
disqualification has withered                 district court so aptly put it:
from our law, the term                        “Petit larceny is just not
crimen falsi has retained                     that.”
vitality in the context of
i m p e ac h ment.        The
established law in this circuit        Id. at 281 (citations omitted) (emphasis
is that a witness may be               added). However we also noted that, in
impeached by evidence of a             certain cases, petit larceny may be a crimen
prior conviction only if it is         falsi crime. We explained: “It is
for (a) a felony or (b) a              conceivable that a conviction for petit
misdemeanor in the nature of           larceny might subsume a crime in the
crimen falsi. The specific             nature of crimen falsi, e.g., ‘petit’ stealing
contours of crimen falsi are           by false pretenses.” Id. In a case decided
uncertain.     Crimen falsi            after the effective date of the Federal Rules
describes crimes involving,            of Evidence, we held that a crime must
or at least relating to,               involve expressive dishonesty to be
communicativ e, often                  admissible under Rule 609(a)(2). In Cree
verbal, dishonesty; we have            v. Hatcher, 969 F.2d 34, 38 (3d Cir. 1992),
said that they are crimes              we stated: “The proper test for
which touch on the honesty             admissibility under Rule 609(a)(2) does not
of the witness. For our                measure the severity or reprehensibility of
purposes here, we have no              the crime, but rather focuses on the
difficulty in accepting the            witness’s propensity for falsehood, deceit
government’s formulation of            or deception.” Applying that teaching
the concept: “Although the             here, we readily conclude that, although
term ‘crimen falsi’ has been           robbery is certainly a very serious crime, it
subject to many definitions,           does not involve communicative or
the generally accepted scope           expressive dishonesty. Therefore, the
of the term would be crimes            district court erred by holding that robbery
that are in the nature of              is a crime involving dishonesty that is
perjury, criminal fraud,               automatically admissible under Rule
embezzlement, false pretense           609(a)(2).27
or any other offense the
commission of which
                                              27
involves some element of                        The Model Penal Code states: “an
untruthfulness, o r                    individual commits robbery if in the course
falsification bearing on the           of committing a theft he inflicts or
accused’s propensity to                threatens injury, or commits or threatens to
testify truthfully.” Absent            commit a felony. . .” U.S. v. Williams, 344
special circumstances, as the          F.3d 365, 375 (3d. Cir. 2003) (internal
                                       quotation marks omitted).         One can

                                  15
        Of course, that does not end our             protein supplement by Lasky.29 Therefore,
inquiry.     Under Fed.R.Evid. 103(a),               according to Walker, the evidence of his
admitting Walker’s robbery convictions for           r o b b e r y c o n v i c t i o n s s i g n if i c a n tl y
impeachment is not reversible error “unless          undermined his credibility. He argues: “the
a substantial right of a party is affected.”         only reasonable explanation for the jury
Our standard of review of a district court’s         finding that [he] failed to prove he was
nonconstitutional error allows us to find an         engaged in a religious fast was that he was
error harmless only if it is highly probable         not, in their minds, a credible witness.”
that the error did not affect the outcome of         Walker’s Br. at 37.
the case. McQueeney v. Wilmington Trust
                                                             Walker stresses that his lack of
Co., 779 F.2d 916, 917 (3d Cir. 1985).
                                                     credibility was the central theme of Lasky’s
        Not unexpectedly, Walker argues              counsel’s closing argument.30 According
that the admission of his robbery                    to Walker, Lasky’s counsel argued that
convictions was not harmless error because           Walker’s testimony about the religious
his credibility was central to his ability to        basis of his fast was simply not credible.
prove his claim that Lasky violated his First        Rather, argued Lasky’s counsel, Walker
and Eighth Amendment rights. He reminds              just did not want Dr. Young, who
us that he was the only witness who                  examined him daily, to interfere with his
testified that he is a practicing member of          hunger strike, and Walker therefore used
the Nation of Islam and that he was                  the magic words “religious fast.” Walker
engaged in a religious fast when he was              also contends that Lasky’s counsel argued
forcibly fed. He was also the only witness           that even though Walker told Dr. Young
who testified that, contrary to Lasky’s              that he was on a religious fast and Dr.
affidavit, he gave a blood and urine sample          Young noted this in the medical records on
as ordered by Dr. Young. 28 Finally, his             August 26, Dr. Young had no independent
testimony also provided the only evidence            verification that the fast was religious and
that he had never been offered a liquid              that Walker’s statement could not be taken
                                                     at face value.
                                                            Lastly, and finally, Walker contends
                                                     that Lasky’s counsel told the jury that they
obviously commit a theft without                     needed to consider Walker’s credibility
employing deceit (i.e. a pickpocket).
Therefore, the theft that is required for
                                                              29
robbery does not transform that crime of                    Lasky’s affidavit recites that
violence into a crimen falsi crime.                  Walker refused a liquid protein
                                                     supplement.
       28
         Lasky’s affidavit recites that
                                                              30
Walker refused to permit a physician to                      However, Walker does not claim
obtain blood and urine samples for analysis          that Lasky’s counsel’s closing argument
to determine his condition.                          was improper.

                                                16
while deliberating reminding them that              injunction in the state court. In fact,
Walker had been “convicted of crimes of             Walker’s counsel in the state court said the
dishonesty nine times, the robberies.” In           fast was not religious at all, but was an
Walker’s telling, because the robbery               attempt to focus attention on Walker’s then
convictions were central to Lasky’s efforts         pending litigation. Lasky supports this
to discredit his testimony, the introduction        with evidence that a friend and fellow
of the convictions was not harmless.                litigant of Walker’s, Darrel Alston,
                                                    engaged in a hunger strike and was not a
        Lasky contends that, given the very
                                                    member of the Nation of Islam.
limited use of the robbery convictions and
the amount of other evidence bearing on                    Lasky cites evidence corroborating
Walker’s credibility, it is highly                  his contention that Walker’s motives were
improbable that the robbery convictions             not religious. As we noted earlier, just
affected the outcome of Walker’s case at            before Walker stopped eating, he had an
all. Moreover, says Lasky, since Walker             argument with the guards over access to his
testified on direct examination that he was         legal materials. He was written up for
residing at SCI-Camp Hill at the time of            misconduct and put on further restriction.
the incident eight years earlier, and was           Walker had five civil and two criminal
currently residing at SCI-Pittsburgh, the           cases pending at the time, and access to his
jury had to have known that Walker had a            legal materials was therefore important to
significant criminal record that included           him. Prison policy allowed only one box
convictions for serious crimes. Further,            of legal materials in his cell at any one
says Lasky, during cross-examination,               time, and the rest had to be kept in
Walker mentioned a third prison, SCI-               storage.31 Lasky claims this policy was the
Smithfield, where he had been                       reason for the argument and Walker went
incarcerated. In Lasky’s view, given the            on a hunger strike in protest, that he now
small amount of time spent on the actual            seeks to redefine as a religious fast.
impeachment and the fact that Walker
                                                            Lasky notes the conflicting evidence
testified that he had been incarcerated in
                                                    about when Walker would fast, the number
three different prisons over at least the
                                                    of years he had engaged in fasts and the
previous eight years, any prejudice from
                                                    average duration of his fasts. The evidence
t h e r o b b e r y c o n vi c t io n s w as
                                                    of fasting was first once or twice a month,
inconsequential.
                                                    then every weekend, then for three days or
       Lasky next refers us to the                  as long as fifteen days. Walker’s trial
significant amount of other evidence                testimony was different than his deposition,
regarding Walker’s credibility. According           and that was different than allegations in
to Lasky, even Walker’s religious motive
for fasting is something of a red herring.
                                                           31
No mention was made of a religious fast                      Walker could trade at any time to
during argument over the preliminary                get different materials, but was limited to
                                                    one box at a time.

                                               17
his amended complaint. There was also a              improbable that the error in admitting the
discrepancy about when Walker became a               robbery convictions had an impact on the
member of the Nation of Islam.                       outcome of the trial.32
        Walker testified on direct                               C. Collateral estoppel.
examination that he was forced to eat and
                                                             One small matter remains. Lasky
drink milk which made him ill. He also
                                                     argues that Walker’s First and Eighth
testified that he was a vegetarian, but
                                                     Amendment claims are barred by the
admitted on cross-examination that he ate
                                                     doctrine of collateral estoppel or issue
meat, just not red meat, and never notified
                                                     preclusion.33     We disagree.       “Under
the prison that he was vegetarian although
                                                     collateral estoppel, once a court decides an
he claims his medical records state that he
                                                     issue of fact or law necessary to its
was. He testified that he could not have
                                                     judgment, that decision precludes
milk for health reasons, but on cross-
                                                     relitigation of the same issue on a different
examination admitted that no one ever told
                                                     cause of action between the same parties.”
him that he was lactose intolerant. In fact,
                                                     Kremer v. Chem. Constr. Corp., 456 U.S.
argues Lasky, there was a video of Walker
                                                     461, 467 n.6 (1982) (citation omitted). “It
voluntarily drinking milk with breakfast.
                                                     is now settled that a federal court must give
Not only did Walker not get sick, he asked
                                                     to a state-court judgment the same
for more milk. Finally, Walker testified
                                                     preclusive effect as would be given that
that he told Lasky and the prison officials
                                                     judgment under the law of the State in
that he would eat, but later admitted that he
                                                     which the judgment was rendered.” Migra
had not eaten when given the opportunity.
       According to Lasky, given this
stream of contradictions, the admission of                  32
                                                              We also note that the jury may
the robbery convictions was harmless.                well have entertained other doubts about
Lasky argues: “It is counterintuitive to             the nature of Walker’s fast. He testified to
think that the passing reference to Mr.              fasting from August 25th to August 30th .
Walker’s robbery convictions, in light of            Yet, he weighed 190 pounds on the 25th
the jury’s knowledge of three prison stays           and still weighed 190 pounds after five
over at least the past eight years, affected         days of fasting. Moreover, after two days
the outcome in light of all of the other             of fasting, on August 27th , he actually
evidence elicited at trial.” Lasky’s Br. at          gained three pounds.
24. We agree. Walker’s own testimony
                                                            33
that he had been incarcerated in three state                 The terms “collateral estoppel”
prisons certainly informed the jury that he          and “issue preclusion” are frequently used
had a substantial criminal record. There             interchangeably. See Burlington N. R.R. v.
was also a substantial amount of other               Hyundai Merchant Marine, Co. Ltd. (3d.
evidence that affected Walker’s credibility          Cir. 1995). 63 F.3d 1227, 1231, n.2. We
as noted above. Therefore, it is highly              will refer to the doctrine as “collateral
                                                     estoppel.”

                                                18
v. Warren City Sch. Dist. Bd. of Educ., 465
U.S. 75, 81 (1984). Under Pennsylvania
law, the following conditions must exist
before collateral estoppel may be invoked:
(1) the issue decided in the prior
adjudication was identical with the one
presented in the later action; (2) there was
a final judgment on the merits; (3) the party
against whom the plea is asserted was a
party or in privity with a party to the prior
adjudication; and (4) the party against
whom it is asserted has had a full and fair
opportunity to litigate the issue in question
in a prior action. Shuder v. McDonald’s
Corp., 859 F.2d 266, 273 (3d Cir. 1988).
It is readily apparent that the first
requirement for collateral estoppel is not
met here. The only issue decided in the
state court was whether Walker would
suffer irreparable harm if he were not
force-fed. The issue in the district court
was whether Lasky violated Walker’s
constitutional rights by force-feeding him.
Those issues are obviously not identical.
Therefore, Walker’s constitutional claims
against Lasky are not barred by collateral
estoppel. They nevertheless fail for the
reasons we have explained.
                    IV.
       For the above reasons, we will
affirm the judgment of the district court.




                                                19